Exhibit 10.1   Subscription Agreement dated June 9, 2009 from The Banks Group,
LLC. 
 
SUBSCRIPTION AGREEMENT
FOR
ZAP


THIS SUBSCRIPTION AGREEMENT (“Agreement”) is made and entered into by and
between ZAP, a California corporation ("Company”), and the undersigned
subscriber(s) ("Investor") who hereby agrees as set forth below.


1.           SUBSCRIPTION.  Investor, intending to be legally bound, hereby
subscribes for:




 
4,000,000 warrants at $.50

 
4,000,000 shares at $.25





The shares are common shares, no par value are referred to as the
“Securities.”  The share certificate(s) representing the Securities purchased
pursuant to the terms of this Agreement shall be delivered concurrent with the
initial payment as provided for in section “j” hereof.


2.           CONDITIONS TO OFFER.  Investor’s subscription is made subject to
the following terms and conditions:


(a)           The Company shall have the right to accept or reject this
subscription. If the Company accepts this Subscription, it will execute and
redeliver this Agreement to Investor.
 


 
(b)
The accuracy and continued accuracy of all representations, warranties and
agreements of Investor herein, and in the Investor Questionnaire.



3.           RECEIPT OF COMPANY INFORMATION.   By executing this Subscription
Agreement, Investor hereby acknowledges receiving and reading a copy of the
Company’s Annual Report on Form 10-KSB for the most recent fiscal year, the
Definitive Proxy Statement for the most recent Annual Meeting of Shareholders,
Quarterly Reports on Form 10-QSB filed during the current fiscal year, Current
Reports on Form 8-K filed subsequent to the most recent Quarterly Report on Form
10-QSB, a description of the Securities being issued to the Investor, the use of
the proceeds being received by the Investor if the Investor is paying cash for
the Securities, and a description of any material changes in the Company’s
affairs that are not disclosed in the documents furnished (collectively, the
“Company Documents”).  Investor understands the special risks in purchasing the
Securities as described in the information provided by the Company, and hereby
acknowledges and agrees that no representations have been made, or if made, will
be relied upon, other than those contained in the documents furnished.


4.           REPRESENTATIONS AND WARRANTIES.   By executing the Subscription
Agreement, Investor represents and warrants to the Company that:


(a)            The Securities are being acquired for Investor’s own account, for
investment purposes only, and not with a view to, or for resale in connection
with, any distribution or public
 
 
 

--------------------------------------------------------------------------------

 
offering thereof within the meaning of the Securities Act of 1933, as amended
(“Act”), or the securities laws of any state.


(b)            Investor understands that the Securities have not been registered
under the Act by reason of issuance in a transaction exempt from the
registration requirements of the Act and that the Securities may not be sold,
offered for sale, transferred, pledged, hypothecated or otherwise disposed of
except in compliance with the Act, that the Company has no intention of
registering the Securities for resale. Investor understands the legal
consequences of the foregoing to mean that the Securities and the economic risk
of its investment in the Securities must be held by Investor for an indefinite
period of time.  Investor cannot transfer the Securities until the later of (1)
6  months from the date the purchase contemplated by this Agreement is
consummated, and (2) expiration of the restrictions of Rule 144 of the
Securities Act of 1933, as amended.  Investor further understands that the
Securities have not been registered under any state law by reason of their
issuance in a transaction exempt from the registration requirements of state
law, and that no federal or state agency has made any finding or determination
as to the fairness of an investment in, or any recommendation or endorsement of,
the Securities.


(c) Investor understands that the Securities are “restricted securities” within
the meaning of Rule 144 and that a legend restricting sales or transfers will
appear on any certificates issued to represent such Securities.  Investor bears
the burden to establish the availability of any exemption under Rule 144, or
otherwise, for any transfer which the Investor intends to make.  Any transferor
may be required to furnish an opinion of counsel satisfactory to the Company
that the proposed transfer complies with applicable federal and state securities
laws.


(d)           Investor and its advisors have been provided with information
concerning the Company, including, without limitation, the Company Documents,
and have read the Company Documents and have been afforded an opportunity to ask
such questions of the Company’s officers and representatives concerning the
Company’s property, business, operations, financial condition, assets,
liabilities and other relevant matters as they have deemed necessary or
desirable, and have been given all such information as has been requested, in
order to evaluate the merits and risks of the prospective investment
contemplated herein.  Investor and its advisors have been provided with full and
free access and opportunity to inspect, review, examine, and inquire about all
books, records, and information, including financial information, of the
Company, its business and affairs and have made such inspection, review,
examination, due diligence and inquiry as they have deemed
appropriate.  Investor has reviewed the merits and evaluated the risks of the
investment with its own tax and legal counsel to the extent deemed advisable.


(e)           Investor has such knowledge and experience in financial and
business matters, that Investor is capable of evaluating the merits and risks of
the purchase of the Securities.  Investor understands that the acquisition of
the Securities is a high risk and speculative investment involving the risk of
total loss.


(f)           Investor has the financial ability to bear the economic risk of
its investment, has adequate means of providing for its current needs and
personal contingencies, and has no need for liquidity with respect to its
investment in the Securities.  Investor's overall commitment to investments,
including the Securities, which are not readily marketable, is not
disproportionate to Investor's net worth.


(g)            INVESTOR HAS RECEIVED AND READ THE COMPANY DOCUMENTS AND
 
 
2

--------------------------------------------------------------------------------

 
FULLY RECOGNIZES THE RISKS OF INVESTMENT IN THE SECURITIES.  In making
Investor's decision to purchase Securities herein subscribed for, Investor has
relied solely upon independent investigations made by Investor or Investor's
investment advisers, if any, and not solely upon the Company
Documents.  Investor understands that an investment in the Securities involves
certain risks and Investor has taken full cognizance of and understands such
risks.


(h)           Each representation and warranty of Investor contained herein and
all information furnished by Investor to the Company, including the information
furnished by Investor in the Investor Questionnaire, is true correct and
complete in all respects.






           (i)Company and its officers and directors shall take such actions as
may be required by law to remove the Rule 144 restrictions immediately upon 6
months having elapsed from the date of purchase of the Securities.  This
obligation shall apply to each the 4,000,000 shares of stock (Securities) being
purchased at this time, as well as to the Securities issued in consideration of
the 4,000,000 warrants that are being issued concurrently herewith.  This shall
include, but not be limited to the Company having its legal counsel issue an
opinion letter in form satisfactory to the transfer agent, or such other person
or entity, as may be required, to have the Rule 144 restriction immediately
removed from the Securities such that the same are immediately freely and
without restriction saleable or transferrable by Investor.


          (j) Investor shall pay for the 4,000,000 shares of stock (Securities)
in the following manner: (1) the sum of five hundred thousand dollars upon
execution of this Subscription Agreement and (2) the balance of five hundred
thousand dollars commencing on January 1, 2010 and continuing thereafter on the
first day of each month until fully paid an amount equal to the lesser of (a)
one-half of the general and administrative expenses of the corporation for the
preceding calendar month or (b) the sum of fifty thousand dollars.  Company
warrants and represents that all funds provided for herein with respect to the
purchase of the Securities shall only be used for the Company’s general and
administrative expenses.


The foregoing representations and warranties are made by Investor and Company,
and the information furnished by Investor in the Investor Questionnaire has been
so furnished, with the intent that the same will be relied upon in determining
its suitability as a purchaser of Securities. Investor undertakes to notify the
Company immediately of any change in any representation or warranty or other
information relating to Investor set forth herein or in the Investor
Questionnaire.  If more than one person is signing this Agreement, each
representation and warranty shall be a joint and several of each such person.


5.           INDEMNIFICATION.  Investor hereby agrees to indemnify and hold
harmless the Company and all directors, officers, employees, agents and
affiliates from any and all damages, losses, expenses or costs (including
reasonable attorney’s fees) which they may incur by reason of Investor’s failure
to fulfill all of the terms and conditions of this Subscription Agreement or by
reason of Investor’s breach of any of the representations, warranties or
agreements contained in this Subscription Agreement or in the Investor
Questionnaire.  All statements, representations, warranties or covenants in the
indemnification contained in this Subscription Agreement shall survive the
acceptance of this subscription.


6.           REVOCATION.  Except to the extent permitted by applicable
securities laws, Investor agrees that Investor shall not cancel, terminate or
revoke this Subscription Agreement or any agreement
 
 
3

--------------------------------------------------------------------------------

 
hereunder, and that this Subscription Agreement shall survive Investor’s death,
disability, insolvency and bankruptcy.


7.           APPLICABLE LAW; VENUE.  This Agreement shall be construed in
accordance with the laws of the State of California and deemed executed in Santa
Rosa, California.  The venue of any action brought upon this Agreement or with
respect to the undersigned’s Securities in the Company or any of the events
surrounding his purchase thereof will be in the state or federal courts situated
in Sonoma County, California to which jurisdiction Investor consents.  Investor
hereby waives his right to trial by jury with respect to any action referenced
in this Section 7.


8.           MISCELLANEOUS PROVISIONS. This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersedes all prior oral and written negotiations, representations, agreements
and understandings of the parties.  This Agreement shall not be amended, altered
or modified except by a written instrument signed by all of the parties
hereto.  This Agreement shall be governed by, construed and enforced in
accordance with the internal laws of the State of California. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors, assigns and legal representatives.  This
Subscription Agreement shall be effective upon the date of its acceptance and
execution by the Company.

 

 
 
4

--------------------------------------------------------------------------------

 
 
ZAP



 
INVESTOR SIGNATURE/SUBSCRIPTION AGREEMENT







The undersigned has received the Company Documents and has read this entire
Subscription Agreement together with such Company Documents.  This Subscription
Agreement has been executed this 9th day of June, 2009 at Oakland, CA.


Exact Name on Investor Account: The Banks Group, LLC




Signature :   /s/ Jeffrey G. Banks                         
Jeffrey G. Banks, Manager


(This signature should be that of (i) the Investor(s), or (ii) in the case of a
trust, partnership or corporation, the signature should be that of the
representative of the Investor such as the trustee, general partner or corporate
officer).




Print Name:
Jeffrey G. Banks, Manager of The Banks Group, LLC



Print Title: 
Manager



AddressStreet: 
c/o The Banks Group
P O Box 10287
Oakland California 94610
 
 

Agreed and Accepted:
ZAP, a California corporation






BY:


Name:  StevenSchneider                         
Title: Chief Executive Officer                  


Date:   June 9, 2009
 
 
 
5

--------------------------------------------------------------------------------

 